
	
		II
		112th CONGRESS
		1st Session
		S. 1776
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2011
			Mr. Cardin (for himself,
			 Mr. Wicker, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expand the
		  Operation Hero Miles program to include the authority to accept the donation of
		  travel benefits in the form of hotel points or awards for free or reduced-cost
		  accommodations.
	
	
		1.Expansion of Operation Hero
			 Miles
			(a)Expanded
			 definition of travel benefitSubsection (b) of section 2613 of title 10,
			 United States Code, is amended to read as follows:
				
					(b)Travel benefit
				definedIn this section, the
				term travel benefit means—
						(1)frequent traveler
				miles, credits for tickets, or tickets for air or surface transportation issued
				by an air carrier or a surface carrier, respectively, that serves the public;
				and
						(2)points or awards for free or reduced-cost
				accommodations issued by an inn, hotel, or other commercial establishment that
				provides lodging to transient
				guests.
						.
			(b)Condition on
			 authority To accept donationSubsection (c) of such section is
			 amended—
				(1)by striking
			 the air or surface carrier and inserting the business
			 entity referred to in subsection (b);
				(2)by striking
			 the surface carrier and inserting the business
			 entity; and
				(3)by striking the carrier and
			 inserting the business entity.
				(c)UseSubsection
			 (d) of such section is amended—
				(1)by striking
			 or at the end of paragraph (1);
				(2)by striking the
			 period at the end of paragraph (2) and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(3)providing humanitarian support to members
				and eligible beneficiaries receiving care through the military health care
				system; and
						(4)providing support
				to allow participation of members and their families in Department of Defense
				sponsored and authorized
				programs.
						.
				(d)AdministrationSubsection (e)(3) of such section is
			 amended by striking the air carrier or surface carrier and
			 inserting the business entity referred to in subsection
			 (b).
			(e)Stylistic
			 amendments
				(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
					
						2613.Acceptance of
				frequent traveler miles, credits, points, and tickets: use to facilitate rest
				and recuperation travel of deployed members and their families, support members
				and other beneficiaries of the military health care system, and support
				participation in authorized
				programs
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 155 of
			 such title is amended by striking the item relating to section 2613 and
			 inserting the following new item:
					
						
							2613. Acceptance of frequent traveler
				miles, credits, points, and tickets: use to facilitate rest and recuperation
				travel of deployed members and their families, support members and other
				beneficiaries of the military health care system, and support participation in
				authorized
				programs.
						
						.
				
